Citation Nr: 0109648	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee replacement, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an assignment of a disability evaluation 
higher than 10 percent for degenerative joint disease of the 
left knee.

3.  Entitlement to service connection for a left hip 
condition as secondary to a service-connected disability of 
the right knee.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
law


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
left knee condition as secondary to the veteran's service-
connected right knee disability and assigned a 10 percent 
evaluation, effective September 10, 1996; continued a 30 
percent evaluation for the veteran's status post right knee 
replacement; and denied a TDIU.

In a May 2000 remand, the Board instructed the RO to issue a 
Statement of the Case (SOC) for the veteran's appeal for a 
rating in excess of 30 percent for a right knee replacement, 
an evaluation higher than 10 percent for a left knee 
condition, and entitlement to secondary service connection 
for a left hip disability, under Manlicon v. West, 12 Vet. 
App. 238 (1999).  The RO was also directed to adjudicate 
intertwined claims of entitlement to increased ratings for 
the veteran's degenerative joint disease lumbosacral spine, 
and degenerative joint disease right hip, and to readjudicate 
the claim for a TDIU.

In June 2000, the RO denied service connection for a left hip 
condition as secondary to the service-connected disability of 
right knee, continued the 30 percent evaluation for the right 
knee replacement, and continued the 10 percent evaluation for 
the left knee condition, and an SOC was issued at that time.  
The veteran, through his representative, filed a timely 
substantive appeal.

By a rating decision dated October 2000 the RO, in pertinent 
part, denied a ratings in excess of 10 percent for right hip 
and low back conditions.  Thereafter, the veteran, through 
his representative, filed another VA Form 9 responding to the 
October 2000 RO decision and indicating, in pertinent part, 
his disagreement with the denial of increased ratings for his 
right hip and low back disabilities.  The Board finds that 
the VA Form 9 meets the requirements for a Notice of 
Disagreement with the increased ratings for right hip and low 
back disabilities.  As there is no indication that the 
veteran has been provided a SOC with respect to the claims 
for increased ratings for a right hip and back condition, 
those issues must be remanded for further development by the 
RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of secondary service connection for a left hip 
condition and a TDIU will also be addressed in the REMAND 
appended to this decision.


FINDINGS OF FACT

1.  The veteran's service-connected right knee replacement is 
manifested by pain, limitation of motion, and a history of 
some instability; the medical evidence overall does not show 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, more than slight 
instability, extension limited to more than 10 degrees, or 
flexion limited to less than 60 degrees.

2.  The veteran's service-connected left knee condition is 
manifested by arthritis, pain, limitation of flexion to 105 
degrees, and normal extension.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
right knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 (2000).
2.  The criteria for entitlement to the assignment of a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues of  increased ratings for the 
veteran's right and left knee disabilities.  The veteran has 
been afforded special VA examinations in connection with 
increased rating claims.  The reports of these examinations 
are detailed and adequate for rating purposes. The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  The Board also 
finds that requirements regarding notice which must be 
provided to the veteran pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been satisfied by the letters and statements of 
the case which were provided to the veteran by the RO. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
the case of the claim for the assignment of a higher rating 
for a left knee disorder, since it is original claim placed 
in appellate status by a notice of disagreement (NOD) taking 
exception with the initial rating and subsequent staged 
rating award, the severity of the veteran's disability must 
be evaluated from the effective date of service connection 
through the present.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999).  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

A.  Increased rating for right knee replacement

The veteran contends that his right knee condition is more 
disabling than represented by the current 30 percent 
evaluation.  

At a November 1996 VA examination the veteran reported having 
multiple procedures for malignant melanoma of the right ankle 
during which time he could not participate in physical 
therapy to strengthen his knee.  The veteran walked with a 
cane and reported taking Percocet for pain which helped 
somewhat.  The back pain noted to radiate down the thighs to 
the knee without numbness.  The diagnosis was early 
degenerative joint disease of the right hip related to 
degenerative joint disease in the right knee and aggravated 
by deconditioning from melanoma treatment.  (Service 
connection and a 10 percent rating is currently in effect for 
the right hip condition.)  

At a December 1996 VA examination the veteran complained of 
pain and instability of the right knee, along with an 
inability to straighten his right knee.  He also gave a 
history of chronic low back pain and right hip pain of more 
than 10 years duration.  He indicated that, since he 
underwent surgical replacement of the right knee his low back 
and right hip pain has significantly worsened.  He also said 
that walking and prolonged sitting aggravated his back and 
hip pain.  He described the pain as radiating down the 
lateral aspect of the thigh into the left calf region.  He 
also reported some anterior thigh pain on the right.  There 
was no numbness or tingling in the feet or thigh, and he had 
no incontinence.  Additional medical history included two 
strokes four years ago affecting the right side.  Physical 
examination revealed well-healed scars of the right knee with 
intact sensation.  Range of motion of the right knee was from 
flexion to 90 degrees to extension to 20 degrees by flexion 
contracture.  There was one + posterior laxity of the right 
knee and some valgus laxity to valgus stress.  The knee 
prosthesis was well positioned.  The diagnosis was right knee 
arthrofibrosis.

At a March 1997 VA examination the veteran reported right 
knee pain with instability and inability to straighten his 
right knee.  The examination showed intact sensation on the 
right.  The right knee was tender at the medial and lateral 
joint lines with some medial and lateral instability.  Range 
of motion was flexion to 80 degrees and extension to -10 
degrees.  The diagnosis was severe degenerative joint 
disease.

At a July 2000 VA examination the veteran reported nocturnal 
disturbances due to pain in his low back and right knee as 
well as the other locations.  He indicated he could walk with 
a cane less than 100 feet before he had to stop due to pain.  
The veteran also complained of numbness and tingling 
intermittently in his feet and hands related to his 
neuropathy.  Range of motion of the right knee was flexion to 
125 degrees limited by pain at 120 degrees, and extension to 
0 degrees with no limitation due to pain.  X-rays showed a 
cemented total knee arthroplasty with the components in 
reasonable position.  There were no lucencies suggesting 
loosening of the components.  The overall limb alignment was 
appropriate.  There were some persistent posterior 
osteophytes on the distal femur, which were thought to be 
possibly limiting the veteran's flexion, but there were no 
fractures or evidence of  loosening of the components of the 
prosthetic right knee.  

The veteran also submitted lay statements in October 1997 
from his spouse and sister, who reported that the veteran 
suffers from pain in both knees, which contributed to his 
tendency to fall.

The veteran's disability has been rated at 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  That code provides that, for prosthetic replacement of 
the knee joint, a 100 percent evaluation shall be provided 
for a year following implantation of the knee joint.  After 
that year period, a 30 percent evaluation is warranted as the 
minimum rating.  A 60 percent evaluation is warranted where 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Further, if 
there are intermediate degrees of residual weakness, pain or 
limitation of motion, the disability should be rated by 
analogy to diagnostic codes 5256, 5261 or 5262.

Ankylosis of the knee warrants a 30 percent evaluation if it 
involves a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  A 40 percent 
evaluation contemplates flexion between 10 degrees and 20 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256.

A 20 percent evaluation is warranted for limitation of 
flexion of the leg to 30 degrees, and a 10 percent evaluation 
is warranted for limitation of flexion of the leg to 45 
degrees.  Flexion limited to 60 degrees is rated 
noncompensable.  38 C.F.R. § 4.71a, Code 5260.  

A 30 percent rating is warranted for limitation of extension 
to 20 degrees.  A 20 percent evaluation is warranted for 
limitation of extension of the leg to 15 degrees and a 10 
percent evaluation is warranted for limitation of extension 
to 10 degrees.  Extension limited to 5 degrees is rated 
noncompensable.  38 C.F.R. § 4.71a, Code 5261.

The veteran's current 30 percent rating is the minimum 
evaluation for a knee replacement.  The next highest rating 
under code 5255, 60 percent, requires severe painful motion 
or weakness in the affected extremity.  The medical evidence 
shows that the veteran has some pain and some definite 
limitation of motion of the knee but it does not show severe 
painful motion or severe weakness of the right leg secondary 
to the knee replacement.  

In the absence of severe painful motion or weakness in the 
affected extremity, if there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to diagnostic codes 5256, 5261 
or 5262.  38 C.F.R. § 4.71a, Code 5055.  There is 
radiographic evidence of arthritis of the right knee.  
Arthritis is rated under 38 C.F.R. § 4,71a, Diagnostic Code 
5003, which also refers to the range of motion codes (5260, 
5261) for the knee. 

The December 1996 and March 1997 VA examinations showed 
fairly significant limitation of motion of the right knee 
with some slight instability but the July 2000 VA examination 
showed right knee range of motion as flexion to 125 degrees, 
limited by pain at 120 degrees, and normal extension.  Normal 
range of motion of the knee is 0 degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.  The 
veteran's overall limitation of flexion and extension does 
not warrant a rating in excess of 20 percent under Codes 5260 
or 5261; in fact the most recent evaluation showed 
noncompensable limitation of motion.  That examination showed 
objective evidence of pain and some limitation of motion 
remains.  Painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
x-ray findings, is deemed to be limited motion and entitled 
to a 10 percent rating, even though there is no actual 
limitation of motion (Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991)), which is already contemplated by the 
veteran's current 30 percent rating.  There is no medical 
evidence of ankylosis of the knee or any nonunion, or 
malunion of the tibia and fibula, with loose motion, 
requiring a brace (38 C.F.R. § 4.71a, Code 5262).

Further, even considering the veteran's complaints of pain, 
there was no objective evidence of further limitation of 
function of the knee, including limitation of motion, due to 
pain, flare-ups of pain, or any other symptoms, to a degree 
that wound support a rating in excess of 30 percent under 38 
C.F.R. §§  4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 206-
207.  It was specifically noted upon the most recent VA 
compensation examination that the veteran's flexion of the 
right knee was limited by pain to 120 degrees with no 
limitation of extension due to pain.  The veteran's current 
30 percent is the maximum evaluation allowed for limitation 
of flexion. 

As noted above, there is some medical evidence of instability 
but no subluxation.  The maximum rating for instability is 30 
percent under 38 C.F.R. § 4.71a, Code 5257.  The Board has 
considered whether a higher rating could be granted by rating 
the veteran's arthritis with limitation of motion and 
instability separately.  (See VAOPGCPREC 23-97 and VAOPGCPREC 
9-98; Lichtenfels, supra.)  However, aside from the fact that 
the veteran's arthritic knee has been replaced, the most 
recent examination showed noncompensable limitation of motion 
under Codes 5260 and 5261 with no indication of any current 
instability.  Under these circumstances, the Board finds 
that, even if arthritis could still be considered, the 
relevant evidence, when considered in toto, does not show 
both instability and limitation of motion to a degree that 
would support a higher rating by evaluating instability and 
limitation of motion separately.

B.  Degenerative joint disease, left knee

The veteran claims that his service connected degenerative 
joint disease of the left knee is more disabling than 
currently evaluated.  This is an original claim placed in 
appellate status by a notice of disagreement (NOD) taking 
exception with the initial rating and subsequent staged 
rating award.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  The Fenderson case requires consideration be given 
to staged ratings in claims arising out of the original grant 
of service connection.  The severity of the veteran's 
disability must be evaluated from the effective date of 
service connection through the present.  Fenderson, 12 Vet. 
App. at 125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

At a VA examination dated in March 1997 the veteran reported 
progressive left knee pain for the last 10 years.  The 
examination of the left knee showed tender medial and lateral 
joint lines.  There was mild effusion with no instability and 
negative grind.  Range of motion was flexion to 110 degrees 
and extension to 0 degrees.  X-rays showed mild degenerative 
joint disease of the left knee.  
The veteran submitted lay statements dated October 1997 from 
his spouse and sister indicating that the veteran suffers 
from pain in both knees which also contributes to his 
tendency to fall.

At a July 2000 VA examination the veteran reported nocturnal 
disturbances due to pain in his low back and right knee as 
well as the other locations.  He indicated he could walk with 
a cane less than 100 feet before he had to stop due to pain.  
The veteran also complained of numbness and tingling 
intermittently at his feet and hands related to his 
neuropathy.  Range of motion of the left knee was flexion to 
115 degrees, limited by pain at 105 degrees and extension to 
0 degrees, limited by weakness at 0 degrees.  X-rays of the 
left knee showed mild to moderate osteoarthrosis of the knee 
with predominantly medial tibial femoral joint space 
narrowing and some flattening of the distal medial femoral 
condyle and minimal marginal osteophyte formation.

The veteran's service-connected arthritis of the left knee is 
rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 for traumatic arthritis.  That code provides that 
traumatic arthritis, substantiated by x-ray findings, should 
be rated as degenerative arthritis.  Here there is clear 
radiographic evidence of arthritis of the left knee and 
service connection is already in effect for the arthritis.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  

A 10 percent evaluation is provided for limitation of flexion 
of the leg to 45 degrees, and a 20 percent evaluation is 
provided for limitation of flexion to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Extension of the leg limited to 10 degrees warrants a 10 
percent evaluation, and extension of the leg limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A VA examination of the left knee in March 1997 revealed 
pain, tenderness, mild effusion with no instability, and 
range of motion from 110 degrees to 0 degrees.  The July 2000 
VA examination showed range of motion of the left knee from 
105 degrees (when considering pain) to 0 degrees.  As noted 
above, normal range of motion of the knee is 140 degrees of 
flexion to 0 degrees of extension.  38 C.F.R. § 4.71, Plate 
II.  Thus, even with consideration of pain, the minimal 
limitation of motion that was evident does not support a 
compensable rating under Code 5260 or 5261.  Since there was 
x-ray evidence of arthritis and some limitation of motion, 
the 10 percent rating is appropriate.  38 C.F.R. § 4.71a, 
Code 5003; Lichtenfels, supra.  However, the slight 
limitation of motion shown here falls far short of what is 
required for a rating in excess of 10 percent.

There is no evidence that the veteran's left knee arthritis 
is manifested by recurrent subluxation or lateral 
instability.  Accordingly, a separate rating of 10 percent 
under Diagnostic Code 5257 is not warranted.  VAOPGCPREC 23-
97 and VAOPGCPREC 9-98.

The Board has also considered whether an increased evaluation 
could be assigned for the veteran's left knee disability on 
the basis of functional loss due to objective evidence of 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  
The most recent VA compensation examination was specific as 
to when pain limits the veteran's motion of the left knee, 
which was at 105 degree of flexion, which falls far short of 
what is required for a rating in excess of 10 percent.  There 
was some indication of minimal weakness upon extension but 
with no apparent limitation of extension.  There is no 
objective medical evidence to show that the veteran has pain, 
flare-ups of pain, weakness, incoordination, fatigue, or any 
other left knee symptom that results in additional functional 
limitation of the knee to a degree that would support a 
rating in excess of 10 percent under Code 5260 or 5261. 

II.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that either of  
his service- connected knee disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims for a rating in excess of 30 percent and the 
assignment of a rating in excess of 10 percent for right and 
left knee disabilities, respectively, must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 30 percent for a right 
knee condition is denied.

Entitlement to an assignment of a disability evaluation 
higher than 10 percent for a left knee condition is denied.


REMAND

As discussed above, the Board finds that the VA Form 9 met 
the requirements for a Notice of Disagreement with the 
increased ratings for a right hip and back condition.  As 
there is no indication that the veteran has been provided a 
SOC with respect to the claims for increased ratings for a 
right hip and back condition, those issues must be remanded 
for further development by the RO.  Manlincon, 12 Vet. App. 
at 238.

In addition, although the veteran was afforded a VA 
examination in July 2000 it did not address the issue of 
whether the veteran's left hip condition was caused or 
aggravated by his service-connected knee disabilities.  The 
Board concludes that this issue must be remanded to the RO to 
obtain a medical opinion as to the etiology of the veteran's 
left hip condition.  38 C.F.R. § 3.310(a) (2000); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board further finds that the determination of the 
veteran's increased rating claims and service connection 
claim could significantly affect his claim of entitlement to 
TDIU.  The Court of Appeals for Veterans' Claims (Court) has 
held that such issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issues have been rendered.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  The jurisprudence of the Court is 
clear that "a TDIU rating claim predicated on a particular 
service-connected condition is 'inextricably intertwined' 
with a rating increase claim regarding the same condition..." 
Holland v. Brown, 6 Vet. App. 443 (1994).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should issue a SOC to the 
veteran and his representative addressing 
the issues of increased ratings for his 
right hip and back conditions.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal with respect to 
the October 2000 RO decision.

2.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the left hip condition should be 
associated with the claims file.

3.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for his left hip disability.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  The RO should comply with 
notice and duty to assist provisions of 
the VCAA, specifically as it relates to 
obtaining medical documentation 
identified by the veteran.

4.  The veteran should be scheduled for a 
special VA orthopedic examination to 
ascertain the nature and etiology of his 
left hip condition.  The examiner is 
requested to comment on the following 
questions: 1) what is the nature and 
extent of the veteran's left hip 
condition, if any; 2) whether it is at 
least likely as not that any current left 
hip condition was caused or aggravated 
(worsening of underlying condition) by 
his service connected right and/or left 
knee disability, or whether any current 
left hip condition is causally linked to 
any incident of active military service.  
The claims file must be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.

5.  Thereafter, the RO should 
readjudicate the claim for a TDIU.  If 
any of the benefits sought on appeal are 
not granted, the veteran and his attorney 
should be provided a SSOC and be given an 
opportunity to respond.







The purpose of this REMAND is to afford the veteran due 
process of law and to comply with the duty to assist.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



